Citation Nr: 9922885	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-47 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of ruptured right Achilles tendon, currently 
evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to February 
1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
RO.  

In February 1998, the Board remanded this matter for 
additional development of the record.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development in February 1998.  At that time, the 
RO was directed to schedule the veteran for a VA orthopedic 
examination in order to determine the current severity of the 
veteran's service-connected residuals of ruptured right 
Achilles tendon.  All indicated testing was to be 
accomplished and the claims folder and a copy of the remand 
order were to be made available to the examiner for review in 
conjunction with the examination.  The examiner was to record 
the pertinent medical complaints, symptoms and clinical 
findings, including active and passive ranges of motion, and 
comment on any functional limitation caused by the veteran's 
service-connected residuals of ruptured right Achilles 
tendon.  Clinical findings were to be reported in detail.  

Subsequent to the Remand, the veteran was afforded a VA 
examination in January 1999.  At that time, the veteran 
reported that, since the initial injury in 1963, he had 
experienced continued difficulty with push-off of his right 
ankle and progressive discomfort in the posterior right ankle 
region.  Recent treatment was indicated to be notable for 
evidence of chronic tendonitis, plantar fasciitis, persistent 
posterior ankle discomfort, difficulties with pushing off and 
with stairs, and progressive palpable mass in the distal 
aspect of the right Achilles tendon.  

The VA examination of the veteran revealed him as having a 
"steppish-type" gait while wearing an ankle-foot orthosis 
on the right side and a more antalgic-type gait with flatfoot 
posturing with the orthosis removed.  The right lower 
extremity was noted to have a palpable 2.5 x 4 cm nodule in 
the distal aspect of the Achilles tendon which was very firm 
and tender to palpation, both light and deep.  The veteran 
also had posterior ankle tenderness with minimal anterior 
joint line ankle discomfort.  No evidence of erythema, 
effusion or crepitus was detected.  Distal sensation was also 
intact throughout all nerve distributions.  Range of motion 
of the right ankle was recorded as 4 to 5 degrees of dorsal 
flexion and 20 degrees of plantar flexion, both active and 
passive.  Eversion and inversion were equal, bilaterally; 
however, both eversion and inversion of the right ankle with 
passive range of motion were noted to elicit significant 
discomfort.  The veteran also was not able to single toe 
raise on the right.  X-ray studies performed in conjunction 
with the examination revealed very minimal degenerative 
changes of the calcaneal, cuboid, talonavicular and ankle 
joint.  A radiographic dense-appearing nodule in the Achilles 
tendon was detected, however, which was consistent with the 
physically palpable calcific nodule on physical examination.  

In conclusion, the examining physician noted that the veteran 
obviously had a healed Achilles tendon rupture with a very 
hypertrophic, calcific scar.  He further noted that "comps 
and tests" on the right lower extremity revealed a very 
minimal plantar flexion with squeezing of the calf.  It was 
his opinion that the veteran's increasing discomfort and 
difficulties with ambulation and activities related to his 
previous right Achilles tendon rupture and residual calcific 
tendonitis and length and position of the hypertrophic scar 
and the residual biomechanical disadvantage that it had 
placed on his right ankle and push-off ability were 
reasonable to expect given his normal aging process.  

Based on the report submitted, the examiner failed to follow 
the directives of the February 1998 remand order.  The 
examining physician did not comment on the degree of any 
functional limitation attributable to the service-connected 
disability.  

The Board emphasizes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.  
When a medical examination report "does not contain 
sufficient detail," the adjudicator is required to "return 
the report as inadequate for evaluation purposes."  DeLuca, 
supra.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the veteran should be afforded 
another examination to determine the current severity of the 
service-connected residuals of ruptured right Achilles 
tendon.  

This examination should include a medical opinion as to 
whether the residuals of the veteran's ruptured right 
Achilles tendon are manifested by pain with use, weakened 
movement, excess fatigability, incoordination or any other 
functionally disabling symptoms.  Additionally, and most 
importantly, this opinion should be expressed in terms of 
additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the residuals of his 
service-connected residuals of ruptured 
right Achilles tendon since January 1999.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of ruptured right Achilles 
tendon.  All indicated tests, including, 
but not limited to, X-ray studies and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the functional ability of the 
veteran's right ankle.  The examiner 
should also be requested to determine 
whether, and to what extent, the affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected disability to include 
consideration of the Court's holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  





